Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 13, 2018

                                      No. 04-18-00599-CV

                                   Homero MALDONADO,
                                         Appellant

                                                v.

                                   Salvador JOHNSON, Sr.,
                                           Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2018CVK001209D2
                       Honorable John D. Gabriel, Jr., Judge Presiding

                                         ORDER
        This is an accelerated appeal arising from an election contest challenging the outcome of
the Democratic Primary for Justice of the Peace, Precinct 3, of Webb County. On September 13,
2018, appellant Homero Maldonado filed an Emergency Motion for Expedited Appellate
Briefing Schedule and Disposition of Case, and appellee Salvador Johnson Sr. filed a response.
In his motion, appellant requests an expedited briefing schedule so that this court can dispose of
the case by Friday, September 21, 2018 in accordance with section 232.014 of the Texas Election
Code. See TEX. ELEC. CODE § 232.014 (West 2010). In response, appellee asserts appellant did
not handle the underlying cause or this appeal with due diligence because he requested
continuances in the underlying cause and failed to request an expedited schedule sooner in this
appeal.

        Under section 231.009 of the Texas Election Code, “[a]n election contest has precedence
in appellate courts and shall be disposed of as expeditiously as practicable.” Id. § 231.009; see
Sepulveda v. Medrano, 323 S.W.3d 620, 624 (Tex. App.—Dallas 2010, no pet.) (citing Salazar
v. Gonzales, 931 S.W.2d 59, 60 (Tex. App.—Corpus Christi 1996, no writ)); Gutierrez v.
Montemayor, 2000 WL 33225302, at *1 (Tex. App.—San Antonio Dec. 29, 2000, no pet.) (not
designated for publication). Based on the foregoing, we GRANT appellant’s request to expedite
the briefing schedule and ORDER appellant to file his brief on or before Friday, September
14, 2018. We FURTHER ORDER appellee to file his brief on or before Monday, September
17, 2018.

                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court